Citation Nr: 1035581	
Decision Date: 09/20/10    Archive Date: 09/28/10	

DOCKET NO.  06-23 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, variously classified. 




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from February 1971 to February 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VARO in Oakland, 
California, that denied entitlement to the benefit sought.  The 
case was previously before the Board in September 2009 at which 
time it was remanded for further development.  The requested 
actions have been accomplished and the case has been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  The evidence of record reveals varying psychiatric diagnoses.  

2.  The Veteran is shown as likely as not to have a chronic 
acquired psychiatric disorder attributable to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired 
psychiatric disability are reasonably met.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In view of the allowance of the claim, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed.  The Board notes that there 
has been essential compliance with the mandates of the VCAA 
throughout the course of the appeal.  

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a current 
disability that was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that for service connection to be awarded, there must 
be:  (1) Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of a service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006); Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Each of the elements above must be met or denial of 
service connection will result.  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the evidence 
in the claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail all the evidence submitted by the 
Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1381 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board's analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

A review of the service treatment records reflects that at the 
time of separation examination in November 1972, it was indicated 
the Veteran was in good health.  There were no complaints or 
abnormal findings with regard to the Veteran's psychiatric 
status.  

In January 1973 the Veteran was  air evacuated as opiate user.  
It was noted his separation date was only about two weeks away.  
He gave a history of about two months of daily usage of heroin.  
He was given a diagnosis of improper use of drugs.  He was 
evacuated by air to the United States and discharged from the 
service and "transferred to VA hospital."  

In a claim for disability benefits received in October 2003, the 
Veteran stated that he had received for depression in July 1973 
at the VA Outpatient Clinic in Oakland, California.  

In a communication received in February 2005, the Veteran 
reported that he had received treatment for depression between 
1973 and 1977 at the Quincy VA Mental Health facility.  He 
reported he was prescribed various psychotropic medications "for 
an ongoing depression and schizophrenia.  The records were 
destroyed after seven years."  

Of record is a March 2005 communication from a Plumas County 
Mental Health facility in Quincy, California, indicating that the 
Veteran's notation that records of any contact with him would 
have been destroyed because he exceeded the seven-year limit was 
correct.  The director of the facility indicated that if the 
Veteran was seen, there was currently no record of the contacts.  

Also of record is a communication from the VA Medical Center in 
Mather, California, indicating that there were no mental health 
records available for the Veteran pertaining to July 1973.  It 
was indicated the Veteran started with the Northern California 
Health Care System in March 1988.  

Also of record is a March 2006 communication from the Martinez VA 
Outpatient Clinic in Martinez, California.  It was indicated that 
there are no medical records pertaining to the Veteran for 1973 
or 1974.  

Of record are communications from an ex-wife and the Veteran's 
mother that were received in November 2006.  The Veteran's mother 
referred to psychiatric problems the Veteran had ever since 
service discharge.  She recalled that before he went into the 
service, he did not outwardly display any tendencies, "but was a 
typical boy, with some neurosis."  The Veteran's ex-wife stated 
that they were married for 13 years between 1980 and 1996 and the 
Veteran told her many stories of his childhood focused on 
verbalized physical abuse of the Veteran by his father.  She 
believed that the Veteran's problems came from his "abuse of home 
life and his abusive experiences in the Army."  She stated that 
in going to counseling with him, she learned that the Veteran's 
"depression and anger had been with him since childhood and that 
his experiences in the Army seemed to make them worse."  

Of record is a November 2006 communication from a social worker 
at the Northern California VA Health Care System.  She indicated 
that paperwork pertaining to the Veteran at that facility dated 
from 1996.  She was not able to find any information prior to 
1996.

The 1996 records referred to include a May 1996 report from an 
Oakland Mental Health Clinic visit at which time the recorded 
history of the Veteran's treatment there included a notation that 
he had been hospitalized at the facility in Martinez for 23 days 
in 1976.  It was reported that he had seen a health care 
professional and had been medicated with Librium until 1976 when 
the medication was changed to Valium.  Further notation was made 
that the Veteran had been seen at the Mental Health Clinic in 
Berkeley, California, and was started on an antidepressant for 
three months.  

Of record is a letter dated in December 2008 from the Veteran's 
sister.  She recalled that the Veteran was a completely changed 
person on his return home from his Army service.  

Also of record is an undated communication from an individual who 
grew up with the Veteran.  He also stated that on his return from 
the military in 1973, the Veteran was a different person.  

Additional pertinent evidence includes the report of a June 2009 
communication from health care professionals at the VA Oakland 
Outpatient Mental Health Clinic.  It was reported the Veteran had 
been in treatment at that facility since November 2003.  They 
stated that the Veteran had a schizo-affective disorder "the 
symptoms of which first became noticeable during his military 
service and for which he was first hospitalized immediately after 
discharge."  Reference was made to a "somewhat traumatic 
childhood," but they reported the Veteran did not have any severe 
mental health symptoms until he was drafted into the military in 
1971.  It was stated the Veteran became increasingly paranoid and 
isolated while in service.  The Veteran told them that his 
problems first became apparent shortly after he contracted German 
measles during basic training.  After this episode his mental 
health status took a severe turn for the worse.  He had become 
increasingly anxious, depressed, and isolated through the course 
of his training.  They stated that the Veteran reported "within 
months of his discharge, he had began to get care for his mental 
health symptoms through the VA in Oakland where he was diagnosed 
with schizophrenia and prescribed Thorazine and Librium, with a 
change to Valium and Stelazine.  The veteran was hospitalized 
several times during the early-mid 1970's for mental health 
issues.  He has since been treated on an outpatient basis 
consistently for the last 40 years."  

The Veteran was accorded a mental disorders examination by VA in 
December 2009.  The claims file was reviewed by the examiner 
prior to the examination.  It was noted the Veteran had problems 
in service with substance abuse.  He first reported experiencing 
psychotic symptoms in 1973 soon after discharge.  It was 
indicated that in 1976 the Veteran received inpatient substance 
abuse treatment for two weeks.  It was further added that in 2004 
he was hospitalized by VA for three weeks for psychiatric 
purposes.  He had been in outpatient treatment through the 
Oakland VA since 1994.  The Veteran was given Axis I diagnoses 
of:  Psychosis not otherwise specified; depression, not otherwise 
specified; and history of polysubstance abuse, and sustained 
partial recovery.  There was no Axis II diagnosis.  The examining 
psychologist opined that "it is likely that this Veteran suffers 
from a complex psychiatric condition with a history of 
depression, thought disorder and polysubstance dependence."  He 
added that it was not possible to determine beyond mere 
speculation whether the Veteran's substance abuse had impacted on 
his current cognition and mood.  A written statement was added to 
the typewritten reported of the examination.  In that statement, 
the psychologist indicated "it is at least as likely as not that 
psychotic symptoms began in the military."

The claims file also contains a statement from the Appeals 
Management Center in Washington, D.C., that reflect that 
treatment records for the Martinez VA Medical Center between 
January 1976 and December 1977 are not available for review.  It 
was indicated all procedures to obtain the records had been 
correctly followed and it was related that further attempts to 
locate any records would be futile.  

The Board is therefore constrained to rely on the evidence that 
is of record.  After a longitudinal review of the record, the 
Board finds, particularly with resolution of all reasonable doubt 
and benefit of the doubt in favor of the Veteran, that service 
connection for a chronic acquired psychiatric disorder is 
reasonably warranted.  The Veteran has provided statements from 
family members who recalled psychiatric difficulties the Veteran 
has had ever since his return home from the military.  
Additionally, a VA psychologist reviewed the entire claims file 
in conjunction with examination of the Veteran in late 2009.  
That health care professional opined that the Veteran's 
psychiatric disorder was "at least as likely as not" related to 
his military service.  There is no contrary medical opinion of 
record.  The Board sees no reason to disagree with the VA 
psychologist, particularly in view of the fact that 






he reviewed the entire claims file.  Accordingly, the Board finds 
the claim should be granted.  


ORDER

Service connection for a chronic acquired psychiatric disability 
is allowed.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


